OPINION
PER CURIAM.
Pro se petitioner Michael Kevin Hoffman seeks a writ of mandamus to compel the United States District Court for the District of Delaware to rule upon his petition for a writ of habeas corpus.
Hoffman filed his petition for writ of habeas corpus on August 2, 2006. On December 1, 2006, the respondents filed an answer. Hoffman then filed a reply on March 16, 2007. Two weeks later, Hoffman filed the present petition for writ of mandamus seeking to compel the District Court to rule upon his petition.
On June 14, 2007, 2007 WL 1723652 the District Court entered an order dismissing without prejudice Hoffman’s habeas petition. Because Hoffman has now received the relief he sought in filing his mandamus petition—namely, a ruling on his habeas corpus petition—we will deny his mandamus petition as moot.